Citation Nr: 1014983	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-20 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from June 1953 to September 1956; and service treatment 
records reflect that the Veteran was a Midshipman at the 
United States Naval Academy from June 1949 to June 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied 
entitlement to service connection for hearing loss and 
tinnitus.

In February 2010 the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The service treatment records reflect that the Veteran, 
as likely as not, developed a bilateral hearing loss during a 
period of active duty while a midshipman at the United States 
Naval Academy between 1951 and 1953.

2.  The competent and probative evidence of record 
establishes that the Veteran's tinnitus had its onset during 
service.






CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 
(2009).

2.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grant of service connection for hearing loss and tinnitus 
constitutes a complete grant of benefits sought on appeal 
with respect to those issues.  As such, any defect with 
regard to VA's duty to notify and assist the Veteran with the 
development of his claim is harmless error, and no further 
discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for hearing loss and 
tinnitus.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss (an organic disease of the nervous system) to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Veteran maintains that his hearing loss and tinnitus 
began during active duty as a midshipman at the United States 
Naval Academy between 1949 and 1953.  The Veteran explained 
that at the time of his graduation from the Naval Academy in 
June 1953, he had already begun to lose his hearing, 
evidenced by at least two examinations; one in November 1951 
and one in November 1952 noting possible defective hearing.  
The Veteran reported that he was exposed to acoustic trauma 
during service aboard the battleship USS Wisconsin between 
June and August 1952.  The Veteran indicated that he was not 
provided with hearing protection.  At that time, the Veteran 
believed his hearing loss and tinnitus would be temporary.  

At the outset, the term "active duty" means service as a 
cadet at the Unites States Military, Air Force, or Coast 
Guard Academy, or as a midshipman at the United States Naval 
Academy.  38 U.S.C.A. § 101(21)(D).  Additionally, the term 
"active military, naval, or air service" includes active 
duty.  38 U.S.C.A. § 101(24)(A).  See also 38 C.F.R. 
§ 3.6(a), (b)(4)

According to the claims file, the RO has not acknowledged the 
Veteran's period of service as a Naval Academy midshipman, 
despite the fact that the STRs contain numerous records 
confirming such service.  

Indeed, the service treatment records document that the 
Veteran attended the Naval Academy between 1949 and 1953.  
These records show that the Veteran was examined in June 1949 
at the time of his appointment as a midshipman at the Naval 
Academy.  No defects were noted at that time, and whispered 
voice test, albeit not reliable, was 15/15.  In June 1949, 
the President of the Permanent Medical Examining Board 
determined that the Veteran, then a candidate for admission 
into the Naval Academy as a Midshipman, was found physically 
sound and otherwise physically qualified for admission into 
the Naval Academy.  

Additional STRs reflect that while at the United States Naval 
Academy, the Veteran underwent an annual physical in November 
1951.  At that examination, the Veteran reported hearing 
difficulties.  On examination, cerumen was noted in the left 
ear, but was not loosened with application of a syringe.  The 
Veteran was provided with a glycerine prescription for 
removal of the cerumen.  Aside from the cerumen, there was a 
question at that time as to whether the Veteran had defective 
hearing.  An audiogram was apparently ordered, although there 
is no audiogram from that time period associated with the 
STRs.  

The Veteran underwent another physical examination in 
November 1952 for purposes of the Veteran's commission into 
the Navy from the Naval Academy.  Significantly, the findings 
on this examination report appear to be consistent with the 
Veteran's assertions that there was some question as to the 
whether the Veteran had defective hearing at that point.  
Specifically, the claims file contains two copies of this 
November 1952 examination.  One copy appears to be a 
"working copy" and the other appears to by a final copy.  
The working copy indicates that the Veteran passed a 
whispered voice test, as evidence by an entry marked in 
greenish-blue felt tip ink.  It also appears that based on 
the entries written with this ink that the Veteran was 
preliminarily found to be qualified for aviation.  However, 
it then appears that additional testing was ordered and, in 
what appears to be a blue colored pencil, an audiogram shows 
decreased hearing, with defective hearing at the higher Hz 
along with a note indicating that the Veteran failed the 
hearing test "for aviation."  The audiogram noted the 
following puretone thresholds in decibels:





HERTZ




250
500
1000
2000
4000
8000
RIGHT
10
5
25
20
47
42
LEFT
27
12
7
12
15
5

Also significant on this examination report is a notation in 
a third color ink that reads:  "Passed hearing on 3rd check  
OK for Aviation?"  

Despite all of this preliminary testing, the Veteran was 
ultimately found qualified for aviation training as noted on 
the final copy of the November 1952 examination report.  This 
copy of the examination report also notes that the Veteran 
passed the hearing test, although the actual audiometric 
findings of that hearing test were not included.  

In a separate memorandum regarding the physical examination 
for flight duty, dated in June 1953, it was noted that the 
Veteran was examined in November 1952 and was found 
physically qualified and aeronautically adapted for duty 
involving actual control of aircraft.  

Significantly, there are no additional STRs dated between the 
time the June 1953 memorandum was issued and September 1953, 
and, incidentally, the September 1953 record is a dental 
record noting that the Veteran was a second Lieutenant in the 
Air Force.  Moreover, there are no STRs at all, other than a 
couple of dental records from the Veteran's period of service 
in the Air Force dated from June 1953 to May 1956.  The STRs 
do contain a May 1956 Air Force separation examination which 
shows only that a whispered voice test was 15/15.  There is 
no audiogram, although there is a notation on the Veteran's 
Report of Medical History of a history of ear, nose or throat 
trouble.  The examiner did not elaborate on what exactly that 
meant, but did note that the Veteran had frequent colds ever 
since Germany, the place at which the Veteran was apparently 
stationed at the time the 1956 examination took place.  

The STRs also contain a September 1960 Air Force Reserves 
quadrennial physical examination report.  This examination 
report contains an audiogram showing the following results:  





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
5
15
15
10
LEFT
0
10
5
10
10
5



NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  When the 
audiometric results reported in ASA units are converted into 
ISO units, the numbers are somewhat higher.

The audiograms in service, as well as the 1960 audiogram 
associated with the STRs are presumed to have been reported 
using ASA standards because they were recorded prior to 
November 1, 1967.  As such, the ASA units, when converted to 
ISO units would be higher.  

Despite this, the fact remains that the Veteran reported in 
numerous statements to the RO that although he was ultimately 
found to have "passed" his hearing test, personnel records 
should reflect that he nevertheless did not end up in flight 
school in the Marines/Navy.  Rather, he ended up in the Air 
Force on the ground, because of the failure to pass the 
physical for pilot training.  

Although not entirely clear, it appears that the Veteran 
passed his discharge physical from the Naval Academy, which 
found him qualified for flight school, but according to the 
Veteran, then later failed a subsequent entrance examination 
and was not allowed into the program.  Unfortunately, the RO 
made no attempts to secure any service personnel records 
which may have answered these questions without having to 
rely solely on the Veteran's reported history in this regard.  
Nevertheless, based on the STRs noted above, the Veteran's 
statements regarding the claimed onset of his hearing loss 
and tinnitus, and the DD Form 214 reflecting that the Veteran 
did not end up in flight school, the Board resolves all doubt 
in favor the Veteran.  

The post-service evidence of record shows that the Veteran 
has a current hearing loss, and that the Veteran reports 
current bilateral tinnitus.  The Veteran was afforded a VA 
examination in September 2008 to determine the likely 
etiology of the current hearing loss and tinnitus.  The 
examiner opined that the Veteran's hearing loss and tinnitus 
were not likely related to his period of service.  In so 
opining, the examiner relied in pertinent part on the 1960 
post-service Reserves examination report which revealed what 
appeared to be normal audiometric findings.  This examination 
report is, however, inadequate for several reasons.  

First, the examiner noted the various STRs as summarized 
above, except, the November 1952 "working copy" examination 
report which questioned whether the Veteran had defective 
hearing was inexplicably ignored by the examiner.  
Additionally, the examiner noted the November 1951 
examination report wherein the Veteran reported difficulty 
hearing, but concluded that the Veteran's difficulty hearing 
was solely the result of the cerumen in the left ear even 
though that conclusion is not evidence based on a review of 
the document.  In other words, that same conclusion was never 
made at the time of the 1951 examination; rather, it appears 
that in addition to the cerumen noted in the left ear, there 
was an additional question as to whether the Veteran had 
defective hearing.  

Furthermore, the audiograms in service, as well as the 1960 
audiogram associated with the STRs are presumed to have been 
reported using ASA standards because they were recorded prior 
to November 1, 1967; however, the examiner in September 2008 
never addressed this matter, and as such, her assessment of 
these examinations carries less probative value.  

Contrary to this opinion, the claims file contains another 
opinion dated in June 2009 from a Board Certified 
Audiologist.  In that opinion, the audiologist noted that the 
Veteran reported exposure to loud noise during service as a 
midshipman at the Naval Academy and aboard the USS Wisconsin 
between 1949 and 1953.  The Veteran reported additional 
acoustic traumas between 1953 and 1956 during service in the 
Air Force as a ground electronic officer.  The audiologist 
also noted that the Veteran currently reported persistent 
tinnitus and that audiometric findings showed mild to severe 
hearing loss, worse on the left side.  The audiologist 
concluded that it was apparent that the current hearing loss 
and tinnitus were as likely as not a result of exposure to a 
high noise environment while on active duty in the United 
States Navy and Air Force.  

Importantly, The Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., exposure to loud 
gunfire in service, and experiencing tinnitus in service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions. See Duenas v. Principi, 18 
Vet. App. 512, 520 (2004).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In this case, the Veteran is certainly competent to state 
that he developed tinnitus in service.  Although the Veteran 
is not necessary competent to diagnose a hearing loss 
disability for VA purposes, or to state that he developed 
such as a result of in-service noise exposure, he is 
certainly competent to state that he noticed a decrease in 
his hearing during service.  

These statements, which have been consistently repeated 
throughout the appeal period, are supported by the record in 
this case.  As noted above, the STRs show that the Veteran 
began reporting hearing difficulty during "active duty" as 
a midshipman in the Naval Academy, and although the RO failed 
to obtain the Veteran's personnel records in this regard, the 
STRs do provide a basis for resolving all doubt in the 
Veteran's favor.  In other words, a review of the STRs 
provides a basis for concluding that the Veteran was indeed a 
Naval Academy midshipman between 1949 and 1953, during the 
time his hearing began to deteriorate.  Furthermore, these 
records tend to show that the Veteran's hearing was likely 
defective beginning in 1951.  Although the examination report 
in November 1952 ultimately found the Veteran qualified for 
flight school, it is clear that there was some question as to 
whether the Veteran's hearing was defective at that time.  

Furthermore, regardless of whether the Veteran was found 
qualified for flight school based on the November 1952 
examination report, the fact remains that the Veteran did not 
end up a pilot; rather, he ended up in the Air Force, as a 
ground electronics officer.  It is logical to assume that the 
Veteran's defective hearing played a major role in this 
outcome, particularly given the Veteran's credible testimony 
and the lack of any evidence to the contrary.  

Although there is a 1960 audiogram that appears to show 
normal hearing, this audiogram was not converted from ASA 
units to ISO units; and, more importantly, when viewed in 
conjunction with all of the other evidence of record, appears 
to be inconsistent with the other evidence of record, 
particularly given that the results of the 1960 audiogram 
show better hearing than the audiogram results from 1956.  In 
other words, the 1960 audiogram shows, in essence, that the 
Veteran's hearing actually improved between 1956 and 1960.  
This is inconsistent with the natural progression of hearing 
loss, and moreover, it is inconsistent with all the other 
evidence of record which shows a consistent steady decline in 
the Veteran's hearing since 1951.  

The Veteran has maintained that his hearing loss and tinnitus 
began during service and he has noticed hearing loss since 
and tinnitus that time.  The Veteran is certainly competent 
to testify as to the chronicity of symptoms such as hearing 
loss and tinnitus which are non-medical in nature, however, 
even if he is not necessarily competent to render a medical 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
In this case, the Veteran has indicated that he noticed a 
decrease in his ability to hear since service.  He is 
competent to report such a symptom, and there is no reason to 
doubt the Veteran's assertions that he noticed a decrease in 
his hearing during service.  The STRs, the Veteran's credible 
statements, along with the private examiner's opinion provide 
the necessary criteria to grant this claim.  The only 
evidence weighing against the claim is inconsistent with the 
other evidence of record and therefore carries little 
probative value.  For these reasons, and in resolving all 
doubt in the Veteran's favor, the competent and probative 
evidence of record establishes that the Veteran's hearing 
loss and tinnitus, as likely as not, had their onset during 
service, and as such, service connection for hearing loss and 
tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


